DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/2020, 12/03/2020, 05/11/2021, 08/09/2021, 11/19/2021, and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honjo et al. (JP2019152853A).
	Regarding claim 1, Honjo discloses a retardation film 20 having first and second opposing surfaces (Fig. 1), the retardation film made of a plurality of liquid crystal layers (i.e., a liquid crystal film) (0015). The retardation film has a liquid crystal layer surface (i.e., first surface) with a kurtosis of preferably 1 to 10 (0090), and specifically, 3.051 
	Regarding claim 7, the overall film of Honjo includes multiple internal opposing surfaces produced by laminating multiple retardation films and polarizers (0072). Therefore, there must exist multiple surfaces which are necessarily opposed to each other, wherein the surfaces adjacent the multiple retardation films each have the required surface properties, including the kurtosis values of Honjo (such as 3.051 Rku [0140]).
	Regarding the ranges discussed in claims 1 and 7, prior art which teaches a point within a claimed range anticipates the claimed range if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo.
 	Regarding claim 2, Honjo discloses a kurtosis that is preferably 1.0 Rku or more and 10 Rku or less (0020), overlapping the claimed range of more than or equal to 3.4 and less than or equal to 60 Rku.
Regarding claims 3 and 4, Honjo discloses an arithmetic mean roughness which is preferably 10 nm or more and 500 nm or less (i.e., 0.01 to 0.5 microns) (0020), overlapping the claimed range of less than or equal to 0.09 microns in claim 3 and more than or equal to 0.02 microns and less than or equal to 0.09 microns in claim 4.
	Regarding claim 8, the overall film of Honjo includes multiple internal opposing surfaces produced by laminating multiple retardation films and polarizers (0072). Therefore, there must exist multiple surfaces which are necessarily opposed to each other, wherein the surfaces adjacent the multiple retardation films each have the required surface properties, including the kurtosis values of Honjo (such as 3.051 Rku [0140]).
	Regarding claims 10 and 11, Honjo discloses an arithmetic mean roughness which is preferably 10 nm or more and 500 nm or less (i.e., 0.01 to 0.5 microns) (0020), overlapping the claimed range of less than or equal to 0.09 microns in claims 10 and 11.
Regarding the ranges discussed in claims 2-4, 8, and 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claims 5-6, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo as applied to claim 1 above, and further in view of Fukuda (US 2009/0033839).
Regarding claim 5-6 and 13-15, Honjo discloses a liquid crystal polymer film as applied to claim 1 above. However, Honjo is silent with respect to a ten-point mean roughness of less than or equal to 2.0 microns.
	Fukuda discloses a liquid crystalline retardation film having a 10-point mean roughness Rz which is at most 10 times as large as a center line mean roughness Ra of 0.08 to 0.40 microns (0233 and 0236). In other words, the 10-point mean roughness of Fukuda is at most 4.0 microns (i.e., 10 x 0.40 = 4.0), overlapping the claimed ten-point mean roughness of less than or equal to 2.0 µm in claims 5 and 13-15, and more than or equal to 0.1 and less than or equal to 2.0 µm in claim 6. It is noted that the mean roughness of Fukuda is comparable to the values contemplated by Honjo, as Honjo teaches an average roughness range of 0 nm or more and 1000 nm or less (i.e., 1 micron or less) (Honjo: 0020).
	Honjo and Fukuda are analogous art in that they are related to the same field of endeavor of liquid crystal retardation films (0003). Additionally, Fukuda is reasonably pertinent to Applicant’s specification because it is related to the selection of overlapping 10-point mean roughness values in liquid crystalline materials with consideration of electromagnetic wave-transmitting properties. It is further noted that Honjo desires further modification to achieve improved appearance uniformity (Honjo: 0003).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected the 10-point mean roughness of 4 microns or less for the first and second surfaces of the liquid crystal retardation film of Honjo in order to provide improved appearance of uniformity and anti-glare properties (0236). The range of Fukuda (i.e., at most 4.0 microns) overlaps the range of claim 5 
	Regarding claim 9, the overall film of Honjo includes multiple internal opposing surfaces produced by laminating multiple retardation films and polarizers (0072). Therefore, there must exist multiple surfaces which are necessarily opposed to each other, wherein the surfaces adjacent the multiple retardation films each have the required surface properties, including the kurtosis values of Honjo (such as 3.051 Rku [0140]).
	Regarding claim 12, Honjo discloses an arithmetic mean roughness which is preferably 10 nm or more and 500 nm or less (i.e., 0.01 to 0.5 microns) (0020), overlapping the claimed range of less than or equal to 0.09.
Regarding the ranges discussed in claims 5-6, 9, and 12-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo as applied to claim 1 above, and further in view of Hamamoto (US 6,859,241).
	Regarding claims 16 and 17, Honjo discloses a liquid crystal polymer film as applied to claim 1 above. The film of Honjo is located between multiple polarizing plates (i.e., first and second layers are disposed over the first and second opposing surfaces of the liquid crystal polymer film of Honjo). Alternatively, a person of ordinary skill would have found it obvious to have placed polarizing plates on both sides of the liquid crystalline material, as it is known in the art to arrange a pair of linear polarizing plates on both sides of a liquid crystalline cell (0002).

	Hamamoto, in the analogous field of liquid crystal polarizers (column 1, lines 5-10), discloses a polarizing plate comprising a reflective layer of aluminum foil (column 5, lines 25-32).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected an aluminum foil as taught by Hamamoto for the first and second layers of the assembly of Honjo, in order to provide a reflecting function while also preventing glare and irregularity in color tones (column 5, lines 25-45).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781